          Case 2:20-cv-01274-APG-NJK Document 27 Filed 01/07/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DAVID LEVOYD REED,                                     Case No.: 2:20-cv-01274-APG-NJK

 4          Plaintiff                                                    Order

 5 v.                                                                [ECF No. 20]

 6 CLARK COUNTY DISTRICT ATTORNEY,
   et al.,
 7
           Defendants
 8

 9         Plaintiff David Reed moves for an extension of time or alternatively for leave to proceed

10 in forma pauperis on appeal. I deny his motion as moot because the Ninth Circuit dismissed his

11 appeal. ECF Nos. 22, 23, 26.

12         I THEREFORE ORDER that plaintiff David Reed’s motion for extension of time or

13 alternatively for leave to proceed in forma pauperis on appeal (ECF No. 20) is DENIED.

14         DATED this 7th day of January, 2021.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
